DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 3, 11, 13, 15, and 18-20 have been amended; Claims 4 and 14 have been canceled. Claims 1-3, 5-13, and 15-20 are subject to examination.

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive for the following reasons.

Applicant’s Argument:
	The applicant argues, on page 9 of 12 in substance that “The Office Action relies on the above-cited passage of Osawa as teaching the beam information. Office Action, p. 6. However, Osawa has not been shown to teach or suggest beam information that is transmitted with quasi-co-location relationship information or, that the beam information is used to determine whether a spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal.”
Examiner’s Response:
The examiner respectfully disagrees. Osawa teaches about beam information [0032-0036] sharing information in combination of transmitting beams used on the transmitting side and receiving beams used on the receiving side.  Based on beam pair indices (BPIs), UE or the gNB may decide which transmitting beam and/or receiving beam to use based on the channel information corresponding to each BPI. According to Fig.1B the transmitting beam indices and the receiving beam indices are paired, and associated. Therefore, one skilled in the art may combine Ng and Osawa for transmitting beam using quasi co-location relationship information and beam information for transmitting and receiving a signal. However, claim 1 merely recites “…the information about the first signal comprises beam information about a beam for receiving the first signal”



Applicant’s Argument:
	The applicant argues, on page 10 of 12 in substance that" Ng describe that a UE determines whether two antenna ports are quasi co-located. However, Ng has not been shown to teach or suggest beam information that is transmitted with quasi-co-location relationship information, or that the beam information is used to determine whether a spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal."

Examiner’s Response:
	The examiner respectfully disagrees. Ng teaches in [0069] the  example of explicit signaling, the network entity may configure the UE with a set of X.sub.DMRS values (e.g., X.sub.DMRS(0) and X.sub.DMRS(1)) and a set of CSI-RS resources and based on table 7 [0072] more than one  DM-RS port can be further assumed quasi co-located  (e.g., by predefining the quasi co-location relationship. Based on [0062] the UE 605 can be signaled which CSI-RS resource is quasi co-located with the DM-RS corresponding to the scheduled PDSCH, upon receiving the PDSCH the UE checks the assigned 
X.sub.DMRS value and any additional signaling that indicates a single CSI-RS resource , and  examiner is construing that  DM-RS is a Demodulation Reference Signal  which is specific for UE, and transmitted, which is a different signal  from Channel State Information Reference Signal CSI-RS to perform channel estimation and/or time/frequency synchronization using the identified DM-RS. Therefore quasi-co-location relationship exists between the port for sending the first signal (DM-RS) and the port for sending the second signal (CSI-RS).

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,  8, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Ng hereafter) (US 20130279437 A1) (IDS provided) in view of Osawa (Osawa; hereafter) (US 20210136639 A1).

Regarding claim 1, Ng teaches, a communication method, wherein the method comprises:
receiving configuration information sent by a base station (receiver configured to receive downlink control information), wherein the configuration information comprises information about a first signal (CSI-RS) and quasi-co-location relationship information (a CRS port that is quasi co-located with a CSI-RS port) (Ng; [0012] … The apparatus includes a receiver configured to receive downlink control information and a controller. The controller is configured to identify, from the downlink control information, a CRS port that is quasi co-located with a CSI-RS port configured for the UE.), and the quasi-co-location relationship information indicates that there is a quasi-co-location relationship between a port for sending the first signal (CRS antenna port (0,2), (1,3)) and a port for sending a second signal (DMRS antenna port (7, 8), (9, 10)) (Ng; [0029] A CSI-RS resource can also be configured with an identifier (ID) which is unique within a set of CSI-RS resources configured to the UE…[0030] A set of RS antenna port(s) (of the same type) can be considered to be quasi co-located by the UE according to predefined rules are provided in Table 1,) ; and
determining, based on the beam information, that a spatial quasi-co-location relationship exists between the port for sending the first signal (parameter X.sub.DMRS) and the port for sending the second signal (the parameter X.sub.CSIRS) (Ng; [0055-0056] … methods to enable a network entity to inform the UE of a pair of DM-RS and CSI-RS ports that may be considered quasi co-located by the UE… checking existing parameter values related to DM-RS and CSI-RS) …[0057] … implicit signaling, a DM-RS port may be assumed by the UE to be quasi co-located with a CSI-RS resource if the following conditions are satisfied.  The parameter X.sub.DMRS used in sequence initialization to derive the DM-RS sequence (e.g., in equation 3 below) and the parameter X.sub.CSIRS (configured for a CSI-RS resource) used in sequence initialization to derive the CSI-RS sequence (e.g., in equation 4 below) are configured to the same value.); and
obtaining a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information and the determination that the spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal (Ng; [0055] … UE can derive the large scale properties of one port from the large scale properties of another port… [0058] … an equation for calculating the DM-RS sequence initialization equation is provided in equation 3 … an equation for calculating the CSI-RS sequence initialization equation is provided in equation 4 …[0062] … the UE 605 can be signaled (e.g., in the PDCCH or EPDCCH that schedules the PDSCH) which CSI-RS resource is quasi co-located with the DM-RS corresponding to the scheduled PDSCH) (See fig.6 two signals with X.sub.DMRS value and X.sub.CSIRS values)(0012,0013,0031).
Ng fails to explicitly teach, wherein the information about the first signal comprises beam information about a beam for receiving the first signal
However, in the same field of endeavor, Osawa teaches, wherein the information about the first signal comprises beam information about a beam for receiving the first signal (Osawa; [0032] … the gNB and the UE may share information as to in what combinations transmitting/receiving beams are paired … [0036] The UE and/or the gNB may hold channel information that corresponds to each beam pair indices (BPIs), as shown in FIG. 1B, and the UE and/or the gNB may decide which transmitting beam and/or receiving beam to use, based on the channel information corresponding to each BPI… [0052]…A beam may be specified by a beam index (BI) … a DMRS port index (DPI), an SRS port index (SPI), etc.), a certain reference signal's resource indicator (for example, CSI-RS resource indicator (CRI), DMRS resource index (DRI)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng to include the above recited limitations as taught by Osawa in order to use the  beam pair based on the channel information to each BPI  (Osawa; [0036]).

Regarding claim 11, Ng teaches, A terminal device comprising a receiver, at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to (Ng; See fig.4),:
receive through the receiver configuration information sent by a base station (receiver configured to receive downlink control information), wherein the configuration information comprises information about a first signal (CSI-RS) and quasi-co-location relationship information (a CRS port that is quasi co-located with a CSI-RS port) (Ng; [0012] … The apparatus includes a receiver configured to receive downlink control information and a controller. The controller is configured to identify, from the downlink control information, a CRS port that is quasi co-located with a CSI-RS port configured for the UE.), and the quasi-co-location relationship information indicates that there is a quasi-co-location relationship between a port for sending the first signal (CRS antenna port (0,2), (1,3)) and a port for sending a second signal (DMRS antenna port (7, 8), (9, 10)) (Ng; [0029] A CSI-RS resource can also be configured with an identifier (ID) which is unique within a set of CSI-RS resources configured to the UE…[0030] A set of RS antenna port(s) (of the same type) can be considered to be quasi co-located by the UE according to predefined rules are provided in Table 1,); and
determine, based on the beam information, that a spatial quasi-co-location relationship exists between the port for sending the first signal (parameter X.sub.DMRS) and the port for sending the second signal (the parameter X.sub.CSIRS) (Ng; [0055-0056] … methods to enable a network entity to inform the UE of a pair of DM-RS and CSI-RS ports that may be considered quasi co-located by the UE… checking existing parameter values related to DM-RS and CSI-RS) …[0057] … implicit signaling, a DM-RS port may be assumed by the UE to be quasi co-located with a CSI-RS resource if the following conditions are satisfied.  The parameter X.sub.DMRS used in sequence initialization to derive the DM-RS sequence (e.g., in equation 3 below) and the parameter X.sub.CSIRS (configured for a CSI-RS resource) used in sequence initialization to derive the CSI-RS sequence (e.g., in equation 4 below) are configured to the same value); and
obtain a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information and the determination that the spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal (Ng; [0055] … UE can derive the large scale properties of one port from the large scale properties of another port… [0058] … an equation for calculating the DM-RS sequence initialization equation is provided in equation 3 … an equation for calculating the CSI-RS sequence initialization equation is provided in equation 4 …[0062] … the UE 605 can be signaled (e.g., in the PDCCH or EPDCCH that schedules the PDSCH) which CSI-RS resource is quasi co-located with the DM-RS corresponding to the scheduled PDSCH) (See fig.6 two signals with X.sub.DMRS value and X.sub.CSIRS values) (0012,0013,0031).
Ng fails to explicitly teach, wherein the information about the first signal comprises beam information about a beam for receiving the first signal
However, in the same field of endeavor, Osawa teaches, wherein the information about the first signal comprises beam information about a beam for receiving the first signal (Osawa; [0032] … the gNB and the UE may share information as to in what combinations transmitting/receiving beams are paired … [0036] The UE and/or the gNB may hold channel information that corresponds to each beam pair indices (BPIs), as shown in FIG. 1B, and the UE and/or the gNB may decide which transmitting beam and/or receiving beam to use, based on the channel information corresponding to each BPI… [0052]…A beam may be specified by a beam index (BI) … a DMRS port index (DPI), an SRS port index (SPI), etc.), a certain reference signal's resource indicator (for example, CSI-RS resource indicator (CRI), DMRS resource index (DRI)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng to include the above recited limitations as taught by Osawa in order to use the  beam pair based on the channel information to each BPI  (Osawa; [0036]).

Regarding claims 2 and 12, Ng- Osawa teaches, the claim 1 and 11, wherein:
the measurement quantity of the first signal or the measurement quantity of the second signal comprises at least one of the following information: a spatial parameter, an average gain, delay spread, Doppler spread, Doppler frequency shift, or an average delay (Ng; [0031] … The large scale properties may include, for example, and without limitation, Doppler shift, Doppler spread, average delay, delay spread, frequency shift, average received power).

Regarding claim 8 and 18, Ng- Osawa teaches, the claim 1 and 11, 
Ng teaches, wherein the quasi-co-location relationship information comprises information about a quasi-co-location relationship with respect to delay spread, Doppler spread, Doppler frequency shift, or an average delay, and the method further comprises:
obtaining delay spread, Doppler spread, Doppler frequency shift, or an average delay of the first signal based on delay spread, Doppler spread, Doppler frequency shift, or an average delay of
the second signal and the quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal (Ng; [0091] … UE behavior may include that a CSI-RS resource may be assumed quasi co-located with a CRS resource with respect … (e.g., cell IDs can correspond to that of the serving cell or one of the detected neighboring cells/reported neighboring cells (e.g., where the RSRP/RSRQ report of the neighboring cell was sent))… quasi co-location assumption between the CSI-RS and the CRS with respect to certain properties (e.g., delay spread, frequency shift, Doppler spread) may also be assumed by the UE).

Regarding claim 3 and 13, Ng-Osawa teaches, the claim 1 and 11, 
Ng teaches wherein the information about the first signal comprises measurement information and beam information;
the measurement information comprises the first signal, wherein the first signal is one of a   signal (the CSI-RS, and/or some other reference signal), a control channel demodulation reference signal (DMRS) signal, a data channel DMRS signal, a synchronization resource block, or a phase tracking reference signal (PTRS) (Ng; [0034] … The UE may determine the downlink timing of a TP/cell from a reference signal received from the TP/cell (e.g., the primary synchronization signal (PSS), the secondary synchronization signal (SSS), the CRS, the CSI-RS, and/or some other reference signal)); and


Claims 5, 6, 7, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng- Osawa in view of Kang et al. (Kang hereafter) (US 20200305130 A1).

Regarding claims 5 and 15, Ng-Osawa teaches, the claim 1 and 11, wherein:
Ng-Osawa fails to explicitly teach, the quasi-co-location relationship information comprises information about a quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal
the obtaining a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information comprises:
obtaining an average gain of the first signal based on an average gain of the second signal and the quasi-co-location relationship
However, in the same field of endeavor, Kang teaches the quasi-co-location relationship information comprises information about a quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal (Kang; [0056] … In particular, in the closed-loop MIMO system, a BS and a UE can perform beamforming based on CSI to obtain multiplexing gain of MIMO antennas… [0066] the user equipment can calculate an average value of RSRP (reference signal received power) measurement values of each of the antenna ports in QCL to obtain average gain.); and
the obtaining a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information comprises:
obtaining an average gain of the first signal based on an average gain of the second signal and the quasi-co-location relationship (Kang; [0066] The user equipment can calculate an average value of RSRP (reference signal received power) measurement values of each of the antenna ports in QCL to obtain average gain).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng-Osawa to include the above recited limitations as taught by Kang in order to support 5G  application services (Kang; [0066]).

Regarding claim 6 and 16, Ng-Osawa-Kang teaches, the claim 5 and 15, 
Ng-Osawa fails to explicitly teach, wherein the obtaining an average gain of the first signal comprises:
using a value of the average gain of the second signal as a value of the average gain of the first signal
However, in the same field of endeavor, Kang teaches wherein the obtaining an average gain of the first signal comprises:
using a value of the average gain of the second signal as a value of the average gain of the first signal (Kang; [0069] …if a DM-RS antenna port used for demodulating a downlink data channel and a CSI-RS antenna port of a serving cell are in QCL, when the user equipment perform a channel estimation via the DM-RS antenna port, the user equipment can enhance reception capability of the DM-RS based downlink data channel in a manner of applying large-scale properties of a radio channel estimated from a CSI-RS antenna port of the serving cell as it is); or
separately obtaining an average gain of the first signal and an average gain of the second signal, and using an average gain obtained after averaging or federated filtering of the average gain of the first signal and the average gain of the second signal as the average gain of the first signal.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng-Osawa to include the above recited limitations as taught by Kang in order to support 5G  application services (Kang; [0066]).

Regarding claims 7 and 17, Ng-Osawa-Kang teaches, the claim 6 and 16, 
Ng teaches, wherein, the second signal is a synchronization signal block, and the synchronization signal block is a synchronization signal block received from a beam identified by [[the]] beam information (Ng; [0034]…when DL CoMP transmission (e.g., JT or DPS) is configured, the DL timing reference for CoMP reception shall be defined as the time when (e.g., the first detected path (in time)) of the corresponding downlink frame is received from the reference cell or reference TP. The UE may determine the downlink timing of a TP/cell from a reference signal received from the TP/cell (e.g., the primary synchronization signal (PSS), the secondary synchronization signal (SSS), the CRS, the CSI-RS, and/or some other reference signal)).
	
Claims 9, 10, 19,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng- Osawa in view of Park et al. (Park hereafter) (US 20200336193 A1).

Regarding claims 9 and 19, Ng- Osawa teaches, the claim 1 and 11, 
Ng-Osawa fails to explicitly teach, wherein the method further comprises:
receiving a correspondence that is between beam information and a downlink signal identifier and that is sent by the base station; and
establishing, based on the correspondence, a correspondence between the beam information, the downlink signal identifier, and a receive beam or a spatial parameter
However, in the same field of endeavor, Park teaches receiving a correspondence that is between beam information (with information on a serving beam) and a downlink signal identifier (specific analog beam) and that is sent by the base station (Park; [0167]…the BS may provide the UE with information on a serving beam that the BS selects … the UE receives a signal by selecting/ assuming the specific analog beam); and
establishing, based on the correspondence, a correspondence between the beam information, the downlink signal identifier, and a receive beam or a spatial parameter (Park; [0167]…, the UE may attempt to receive the DL signal transmitted from the BS by applying receive (RX) analog beamforming suitable for the serving beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng to include the above recited limitations as taught by Park in order to provide data to a UE using a specific analog beam  Park; [0167]).

Regarding claims 10 and 20, Ng-Osawa-Park teaches, the claim 9 and 19, 
Ng-Osawa fails to explicitly teach, wherein the beam information of the first signal is information represented by a beam identifier, and the method further comprises:
when the configuration information is received by using signaling that controls downlink transmission, determining, based on a pre-established correspondence between a beam identifier and a downlink signal identifier, that a receive beam corresponding to a downlink signal identifier corresponding to a received beam identifier is the receive beam for receiving the first signal
However, in the same field of endeavor, Park teaches when the configuration information is received by using signaling that controls downlink transmission .(When a BS uses a plurality of analog beams as described above, each UE may prefer a different analog beam for signal reception), determining, based on a pre-established correspondence between a beam identifier and a downlink signal identifier (support an operation in which a BS changes a plurality of analog beams on a symbol basis in a specific subframe at least with respect to Synchronization Signals (SSs)), that a receive beam corresponding to a downlink signal identifier corresponding to a received beam identifier is the receive beam for receiving the first signal (Park; [0163] When a BS uses a plurality of analog beams as described above, each UE may prefer a different analog beam for signal reception... support an operation in which a BS changes a plurality of analog beams on a symbol basis in a specific subframe at least with respect to Synchronization Signals (SSs), system information, paging, etc. ...  By doing so, the BS can provide all UEs with reception opportunities… [0167] …the BS may provide the UE with information on a serving beam that the BS selects if necessary). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ng-Osawa to include the above recited limitations as taught by Park in order to provide data to a UE using a specific analog beam  (Park; [0167]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416